DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 2 recites the limitation "the plurality of edges" in line 6.  There is already antecedent basis for this limitation in the claim. Claim 2 also recites the limitation “a betweenness centrality” in line 18. There is already antecedent basis for this limitation in the claim. Claim 2 also recites the limitation “a mediolateral stability index” in line 22. There is already antecedent basis for this limitation in the claim.
Claim 5 recites similar or exact limitations and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Merrell et al. (US 2016/0192862 A1) (hereinafter – Merrell) in view of Kaiser et al. (US 2012/0092169 A1) (hereinafter – Kaiser).

Regarding claim 1, Merrell discloses A processor implemented method for detecting Parkinson's disease progression of a subject, the method comprising (Abstract and entire document):
receiving, by a one or more hardware processors, a Vertical Ground Reaction Force (VGRF) data from each of a plurality of pressure sensors attached to an insole (Para. [0059], “In one example, to convert shoe sensor data to ground reduction force (GRF) (or acceleration data or pressure data), the system begins with shoe sensor data, i.e., the voltage data produced by the composite polymeric foam, and GRF data for a collection of training stances.”);
determining, by the one or more hardware processors, a stride information for each of the plurality of pressure sensors from the corresponding VGRF data, wherein each of the plurality of pressure sensors correspond to a plurality of pressure points in a foot of the subject (Para. [0042], “For example, the profile data may represent ground reaction force data for an ideal sprinting stride, during an ideal hurdle stride, during an ideal walking stride, during an ideal golf swing, etc. The ground reaction force data may represent the force at different points on the foot, e.g., at the heel, at the toe, at the ball, at the inner arch, and/or the outer arch, etc.” see also para. [0056], “Other measures that may be , 
calculating, by the one or more hardware processors, a mediolateral stability index from the calculated stride information (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases the rate of disease progression.” And para. [0070], “Gait Analysis may be provided during a patient's initial evaluation, and revisited during later sessions to monitor progress.” And para. [0071], “As indicated earlier, correlation with ground reaction force data obtained in laboratory settings means that shoe-based analysis system can provide high-quality ground reaction force data obtained in every-day settings that can be used to diagnose and correct many problems.”) 
detecting, by the one or more hardware processors, an intensity of the Parkinson's disease of the subject by comparing the mediolateral stability index with a predetermined value (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases the rate of disease progression.” And para. [0070], “Gait Analysis may be provided during a patient's initial evaluation, and revisited during later sessions to monitor progress.” And para. [0071], “As indicated earlier, correlation with ground reaction force data obtained in laboratory settings means that shoe-based analysis system can provide high-quality ground reaction force data obtained in every-day settings that can be used to diagnose and correct many problems.”).
Merrell fails to disclose and each pressure point corresponds to a node in a graph;
associated with each node in the graph based on a betweenness centrality associated with each node; and
and each pressure point corresponds to a node in a graph (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”);
associated with each node in the graph based on a betweenness centrality associated with each node (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”); and
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Merrell to include nodes as taught by Kaiser in order to emphasize parameters and track instability (Para. [0010], “Certain parameters may be emphasized in order to track the instability assessment of a specific individual.”).
Regarding claim 3, Merrell and Kaiser teach The processor implemented method of claim 1, Merrell further discloses wherein intensity of the Parkinson's disease of the subject is classified into one of no Parkinson's disease, mild Parkinson's disease, moderate Parkinson's disease and severe Parkinson's disease (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases the rate of disease progression.” And para. [0070], “Gait Analysis may be provided during a patient's initial evaluation, and revisited during later sessions to monitor progress.” And para. [0071], “As indicated earlier, correlation with ground reaction force data obtained in laboratory settings means that shoe-based analysis system can provide high-quality ground reaction force data obtained in every-day settings that can be used to diagnose and correct many problems.”).
Regarding claim 4, Merrell discloses A system for detecting Parkinson's disease progression of a subject, the system comprising (Abstract and entire document):
an insole with a plurality of pressure sensors; at least one memory storing programmed instructions (Para. [0059], “In one example, to convert shoe sensor data to ground reduction force (GRF) (or acceleration data or pressure data), the system begins with shoe sensor data, i.e., the voltage data produced by the composite polymeric foam, and GRF data for a collection of training stances.”);
at least one hardware processor operatively coupled to the at least one memory, wherein the at least one hardware processor are configured by the programmed instruction to (Para. [0076], “To provide for interaction with a user, implementations may be implemented on a computer having a display device,”):
receive, a Vertical Ground Reaction Force (VGRF) data from each of a plurality of pressure sensors attached to an insole (Para. [0059], “In one example, to convert shoe sensor data to ground reduction force (GRF) (or acceleration data or pressure data), the system begins with shoe sensor data, i.e., the voltage data produced by the composite polymeric foam, and GRF data for a collection of training stances.”);
determine, a stride information for each of the plurality of pressure sensors from the corresponding VGRF data, wherein each of the plurality of pressure sensors correspond to a plurality of pressure points in a foot of the subject (Para. [0042], “For example, the profile data may represent ground reaction force data for an ideal sprinting stride, during an ideal hurdle stride, during an ideal walking stride, during an ideal golf swing, etc. The ground reaction force data may represent the force at different points on the foot, e.g., at the heel, at the toe, at the ball, at the inner arch, and/or the outer arch, etc.” see also para. [0056], “Other measures that may be of interest and measured by the shoe include: stride rate, stride length, braking or impulsive propulsion, leg stiffness and changes in momentum.”), 
calculate, a mediolateral stability index from the calculated stride information (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases the rate of disease progression.” And para. [0070], “Gait Analysis may be provided during a patient's initial evaluation, and revisited during later sessions to monitor progress.” And para. [0071], “As indicated earlier, correlation with ground reaction force data obtained in laboratory settings means that shoe-based analysis system can provide high-quality ground reaction force data obtained in every-day settings that can be used to diagnose and correct many problems.”)
detect, an intensity of the Parkinson's disease of the subject by comparing the mediolateral stability index with a predetermined value (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases the rate of disease progression.” And para. [0070], “Gait Analysis may be provided during a patient's initial evaluation, and revisited during later sessions to monitor progress.” And para. [0071], “As indicated earlier, correlation with ground reaction force data obtained in laboratory settings means that shoe-based analysis system can provide high-quality ground reaction force data obtained in every-day settings that can be used to diagnose and correct many problems.”).
Merrell fails to disclose and each pressure point corresponds to a node in a graph;
associated with each node in the graph based on a betweenness centrality associated with each node; and
However, in the same field of endeavor, Kaiser teaches and each pressure point corresponds to a node in a graph (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”);
associated with each node in the graph based on a betweenness centrality associated with each node (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”); and
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Merrell to include nodes as taught by Kaiser in order to emphasize parameters and track instability (Para. [0010], “Certain parameters may be emphasized in order to track the instability assessment of a specific individual.”).
Regarding claim 6, Merrell and Kaiser teach The system of claim 4, Merrell further discloses wherein intensity of the Parkinson's disease of the subject is classified into one of no Parkinson's disease, mild Parkinson's disease, moderate Parkinson's disease and severe Parkinson's disease (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases the rate of disease progression.” And para. [0070], “Gait Analysis may be provided during a patient's initial evaluation, and revisited during later sessions to monitor progress.” And para. [0071], “As indicated earlier, correlation with ground reaction force data obtained in laboratory settings means that shoe-based analysis system can provide high-quality ground reaction force data obtained in every-day settings that can be used to diagnose and correct many problems.”).
Regarding claim 7, Merrell and Kaiser teach One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors causes (Abstract and entire document):
receiving, by a one or more hardware processors, a Vertical Ground Reaction Force (VGRF) data from each of a plurality of pressure sensors attached to an insole (Para. [0059], “In one example, to convert shoe sensor data to ground reduction force (GRF) (or acceleration data or pressure data), the ;
determining, by the one or more hardware processors, a stride information for each of the plurality of pressure sensors from the corresponding VGRF data, wherein each of the plurality of pressure sensors correspond to a plurality of pressure points in a foot of the subject (Para. [0042], “For example, the profile data may represent ground reaction force data for an ideal sprinting stride, during an ideal hurdle stride, during an ideal walking stride, during an ideal golf swing, etc. The ground reaction force data may represent the force at different points on the foot, e.g., at the heel, at the toe, at the ball, at the inner arch, and/or the outer arch, etc.” see also para. [0056], “Other measures that may be of interest and measured by the shoe include: stride rate, stride length, braking or impulsive propulsion, leg stiffness and changes in momentum.”), 
calculating, by the one or more hardware processors, a mediolateral stability index from the calculated stride information (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases the rate of disease progression.” And para. [0070], “Gait Analysis may be provided during a patient's initial evaluation, and revisited during later sessions to monitor progress.” And para. [0071], “As indicated earlier, correlation with ground reaction force data obtained in laboratory settings means that shoe-based analysis system can provide high-quality ground reaction force data obtained in every-day settings that can be used to diagnose and correct many problems.”)
detecting, by the one or more hardware processors, an intensity of the Parkinson's disease of the subject by comparing the mediolateral stability index with a predetermined value (FIG. 10A-10C and para. [0056], “As a therapeutic example, the feedback signal might indicate that a osteoarthritic patient is moving in a way that unnecessarily increases ground reaction force or pressure, and increases .
Merrell fails to disclose and each pressure point corresponds to a node in a graph;
associated with each node in the graph based on a betweenness centrality associated with each node; and
However, in the same field of endeavor, Kaiser teaches and each pressure point corresponds to a node in a graph (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”);
associated with each node in the graph based on a betweenness centrality associated with each node (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”); and
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Merrell to include nodes as taught by Kaiser in order to emphasize parameters and track instability (Para. [0010], “Certain parameters may be emphasized in order to track the instability assessment of a specific individual.”).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Merrell et al. (US 2016/0192862 A1) (hereinafter – Merrell) in view of Kaiser et al. (US 2012/0092169 A1) (hereinafter – Kaiser) in further view of Pereira et al. (US 2015/0018664) (hereinafter – Pereira).

Regarding claims 2 and 5, Merrell and Kaiser teach The processor implemented method of claim 1 and The system of claim 4, Merrell fails to disclose connecting a first node and a second node based on the stride information associated with the first node and the stride information associated with the second node, wherein the first node is adjacent to the second node;
calculating, a mediolateral stability index from the betweenness centrality associated with each node based on a difference between the betweenness centrality associated with each node and a set of adjacent nodes associated with each node.
However, in the same field of endeavor, Kaiser teaches connecting a first node and a second node based on the stride information associated with the first node and the stride information associated with the second node, wherein the first node is adjacent to the second node (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”);
calculating, a mediolateral stability index from the betweenness centrality associated with each node based on a difference between the betweenness centrality associated with each node and a set of adjacent nodes associated with each node (Para. [0042], “The first step is to build a similarity graph where nodes are sensors and edges are the correlations between sensors. From this similarity graph, one can derive a minimal spanning tree such as illustrated in FIG. 6A.”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Merrell to include nodes as taught by Kaiser in order to emphasize parameters and track instability (Para. [0010], “Certain parameters may be emphasized in order to track the instability assessment of a specific individual.”).

wherein the method of calculating the mediolateral stability index from the calculated stride information associated with each node in the graph based on the betweenness centrality associated with each node comprises: calculating, a Pearson's correlation coefficient associated with each edge from the plurality of edges,
constructing, a weighted adjacency matrix from the graph based on the Pearson's correlation coefficient associated with each edge from the plurality of edges;
 calculating, a total number of shortest paths from a source node to a sink node by utilizing the weighted adjacency matrix;
calculating, for each node, a number of shortest paths from the source node to the sink node passing through each node by utilizing the weighted adjacency matrix;
calculating, a betweenness centrality for each node excluding the source node and the sink node by dividing the number of shortest paths from the source node to the sink node passing through each node by the total number of shortest paths from the source node to the sink node; and
However, in the same field of endeavor, Pereira teaches wherein the method of calculating the mediolateral stability index from the calculated stride information associated with each node in the graph based on the betweenness centrality associated with each node comprises: calculating, a Pearson's correlation coefficient associated with each edge from the plurality of edges (Para. [0048], “In another possible implementation for generating the network graph, a weighted adjacency matrix may be generated from the M.times.N matrix of brain region time series by calculating the Pearson correlation coefficients between the average time series for all pairs of brain regions.”),
constructing, a weighted adjacency matrix from the graph based on the Pearson's correlation coefficient associated with each edge from the plurality of edges (Para. [0047], “The M.times.M inverse correlation matrix is then cast as the weighted adjacency matrix of a network graph including M nodes with edges connecting related nodes.”);
 calculating, a total number of shortest paths from a source node to a sink node by utilizing the weighted adjacency matrix (Para. [0049], “Accordingly, in order to calculate meaningful network features based on paths, the edge weights may be converted to distance weights, which are small if nodes are similar. The relationship between affinity weights and distance weights is expressed as: W.sub.distance=[1/(w.sub.affinity)]. A number of network features may be extracted from the network graph generated for the patient, as described below.”);
calculating, for each node, a number of shortest paths from the source node to the sink node passing through each node by utilizing the weighted adjacency matrix (Para. [0049], “Accordingly, in order to calculate meaningful network features based on paths, the edge weights may be converted to distance weights, which are small if nodes are similar. The relationship between affinity weights and distance weights is expressed as: W.sub.distance=[1/(w.sub.affinity)]. A number of network features may be extracted from the network graph generated for the patient, as described below.” And Para. [0047], “The M.times.M inverse correlation matrix is then cast as the weighted adjacency matrix of a network graph including M nodes with edges connecting related nodes.”);
calculating, a betweenness centrality for each node excluding the source node and the sink node by dividing the number of shortest paths from the source node to the sink node passing through each node by the total number of shortest paths from the source node to the sink node (Para. [0051], “For each of the M nodes, a betweenness value may be calculated. The betweenness for a node i defined as the fraction of optimal paths between every pair of nodes in the network that pass through the node i. An optimal path is defined as a path with the minimum sum of edge weights along the path. The M betweenness values are then appended to the patient's list of features.”); and
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Merrell to include calculations as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DEVIN B HENSON/Primary Examiner, Art Unit 3791